DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US 2015/0142744 A1, hereinafter refers Weinstein).

Regarding claim 1, Weinstein discloses a method of rendering content data of a content data stream, said method comprising the steps of:
-    receiving, by a data receiver, a content data stream (Fig. 2, the media file is loaded to the system),
-    identifying, by an identification unit, content data of said received content data stream (Fig. 2, para. 41, para. 43, to analyze the media file to determine its authenticity),
-    determining, by a determination unit, a level of toxicity of said identified content data, said level of toxicity representing a measure of authenticity of said received content data stream, -    providing, by an aggregation unit, an aggregated level of toxicity from said determined level of toxicity (para. 43, para. 72, after the media content is analyzed with respect to its authenticity, then the 
-    rendering, by a rendering device, content data of said received content data stream based on said aggregated level of toxicity (para. 74, the media file is provided based on its authenticity score).

Regarding claim 2, Weinstein discloses wherein said rendering of content data comprises affecting said rendering of said received content data stream if said aggregated level of toxicity exceeds a toxicity level threshold by applying at least one of: -    content data rendering quality constraints, -    content data rendering time constraints, -    content data rendering selection, -    rendering toxicity information messages with rendered content data, -    rendering, at least partly, content data other than content data received in said content data stream (para. 74).

Regarding claim 3, Weinstein discloses wherein at least one of said aggregated level of toxicity and said toxicity level threshold is provided based on at least one of:-    number of received content data streams, -    content data rendering time, -    frequency of content data rendering,-    information provided in relation to the content data (para. 72).

Regarding claim 4, Weinstein discloses wherein determining said level of toxicity comprises setting a toxicity level at one of toxic, non-toxic, and an intermediate level (para. 72).

Regarding claim 5, Weinstein discloses wherein determining a level of toxicity comprises evaluating identified content data against available content data, and setting said level of toxicity based on a result of said evaluation.


-    a watermark encoded in said content data (para. 72);
-    pilot signals embedded in said content data;
-    information relating to the content data as such;
-    metadata relating to the content data; and
-    technical data relating to encoding and transmission of the content data, wherein identifying content data of said received content data stream comprises identifying at least one marker in said received content data stream.

Regarding claim 7, Weinstein discloses wherein said at least one marker is comprised in encoded form in said content data stream, and wherein said step of identifying content data comprises decoding, by said identification unit, said encoded marker (para. 72).

Regarding claim 8, Weinstein discloses wherein determining a level of toxicity comprises evaluating an identified marker against available marker identification data, and setting a toxicity level based on a result of said evaluation (para. 72).

Regarding claim 9, Weinstein discloses wherein said at least one marker comprises a watermark having a particular identification , ID, and wherein determining a level of toxicity comprises detecting said watermark ID, evaluating said detected watermark ID against available watermark IDs, and setting a level of toxicity based on a result of said evaluation (para. 72).



Regarding claim 11, Weinstein discloses wherein said steps relating to identifying content data, determining a level of toxicity, providing at least one of an aggregated level of toxicity and toxicity level threshold, and rendering content data based on said determined level of toxicity are performed in a secure hardware and/or software environment (para. 72).

Regarding claim 12, the instant claim is analyzed with respect to claim 1.

Regarding claim 13, Weinstein discloses arranged for rendering content data of a content data stream comprising at least one marker, wherein said identification unit is arranged for identifying content data of said received content data stream by identifying at least one marker in said received content data stream, and wherein said determination unit is arranged for evaluating an identified marker against available marker identification data, and setting a level of toxicity based on a result of said evaluation (para. 72).

Regarding claim 13, Weinstein discloses wherein said determination unit, said aggregation unit, and said content data rendering unit are incorporated in a computer program for loading on a data processor of a data processing device of a content data rendering system, said system comprising said data receiver, said identification unit, said content reproduction device and a data transmitter (Fig. 4).



Regarding claim 15, Weinstein discloses when said program code means are loaded in a working memory of a computer and are executed by said computer or when said program code means are integrated in or added to a computer application comprising application code means for joint execution of said program code means and said application code means by a computer (Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAI Y CHEN/               Primary Examiner, Art Unit 2425